DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 9/16/2022 has been entered.
Response to Arguments

Appln. No.: 16/383,195 Applicant Argues the following:

The Examiner states that the specification does not support the following subject matters (a) and (b): 
(a) after the detection of the handover failure, the "results of the first measurements" and 
the "ratio based on the signal and interference (ie, the results of the second measurements)" are transmitted; and (b) after the detection of the handover failure, "information indicating a period of time 
elapsed since the handover failure" is transmitted. The grounds of rejection also allege that the specification does not include the phrase "elapsed time" at all.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116; MPEP §2163(I). 
Moreover, the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. (MPEP §2163.02). Thus, it is not necessary for the specification to explicitly recite the phrase "elapsed time" to satisfy the written description requirement. 
Further, with respect to the subject matter (a) referenced above, Applicant respectfully submits that such features are described by at least paragraphs [0020], [0041]-[0045], and10 AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q245710 Appln. No.: 16/383,195 
[0054]-[0056] of the published application in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Finally, with respect to the subject matter (b) referenced above, Applicant respectfully submits that such features are described by at least paragraphs [0020], [0041]-[0043], [0045], [0054]-[0056] of the published application in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Accordingly, Applicant respectfully requests that the Examiner withdraw all of these rejections. 

Examiner Response
Examiner fully considered the arguments and asserts that while it is true that “the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. (MPEP §2163.02)”, a patent specification must still describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Here, the applicant’s specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Based on full review of the specification and specifically paragraph [0020], [0041]-[0045], and10 AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q245710Appln. No.: 16/383,195[0054]-[0056], one skilled in the art would determine that specification does not reasonably describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed feature “transmitting information indicating a period of time elapsed since the handover failure”.
Further applicant has merely made a statement that paragraphs [0020], [0041]-[0043], [0045], [0054]-[0056] of the specification describe the features of the claim. Applicant has not distinctly and specifically pointed out what words or phrases from the paragraph [0020], [0041]-[0043], [0045], [0054]-[0056] can be interpreted as the elements ‘a’ and ‘b’ as indicated by the applicant. For example, the limitation, “elapsed time” is not mentioned in the specification, but there are not equivalents of “elapsed time” in the specification either. Some equivalents of “elapsed time” could be e.g., “time passed”, “time wasted”, . . ., etc. However, there are no such equivalents in the specification and applicant has not explained in the arguments portion how paragraphs [0020], [0041]-[0043], and10 AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q245710Appln. No.: 16/383,195[0054]-[0056] could be interpreted to read on the “elapsed time” and “transmitting information indicating a period of time elapsed since the handover failure”. 
Examiner reviewed each one of the paragraph [0020], [0041]-[0045], and10 AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q245710Appln. No.: 16/383,195[0054]-[0056] of applicant specification. However, examiner determined that the material in the above paragraphs and the rest of the specification does not reasonably describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed feature “transmitting information indicating a period of time elapsed since the handover failure”.
However, with regards to part ‘b’, there are no such equivalents in the specification to read on the “transmitting information indicating a period of time elapsed since the handover failure” and applicant has not explained in the arguments portion how paragraphs [0020], [0041]-[0043], and10 AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q245710Appln. No.: 16/383,195[0054]-[0056] could be interpreted to read on the “elapsed time” and “transmitting information indicating a period of time elapsed since the handover failure”. 
Therefore, since the applicant has not persuasively explained how paragraphs 20, 41-43, 54-56 and other parts of the specification describe the element in ‘b’ “transmitting information indicating a period of time elapsed since the handover failure” and the specification does not reasonably describe the element of ‘b’ “transmitting information indicating a period of time elapsed since the handover failure”, in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed feature, the rejection of 112(a) is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-29, 33, 37, 41 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
No support in the specification could be found concerning the clauses “a transmitter configured to transmit results of the first measurements, the ratio and information indicating a period of time elapsed since the handover failure, after detection of the handover failure” and “the ratio are collected by the mobile radio terminal up to a moment of the detection of the handover failure”, as recited in amended claim 18.
The specification (PG-PUB 2019/0239102, Par. 16, 42, 57 and 59) describes “handover failure and information indicating a communication throughput’, “A map of information that is acquired when a handover failure occurs is useful for estimating a position where there is a coverage interruption between radio base stations”.
Further, the specification does indicate the period of time such that adjournments for the maintenance and optimization of radio communication systems include maintenance and adjustment activities that are performed to operate the radio communication systems stably without system failures over a long period of time. However, the specification does not describe the transmitting information indicating a period of time elapsed since the handover failure, after detection of the handover failure. However, the specification does not describe transmitting information indicating a period of time elapsed since the handover failure, after detection of the handover failure. In fact the specification does not include the phrase “elapsed time” at all.
The specification does not reasonably indicate the phrase “elapsed time” and “the ratio are collected by the mobile radio terminal up to a moment of the detection of the handover failure”
 or its equivalence. Examiner made an earnest attempt and searched the specification to find any descriptions that could be read onto: “a transmitter configured to transmit results of the first measurements, the ratio and information indicating a period of time elapsed since the handover failure, after detection of the handover failure”. But did not find any reasonable description of the above newly added limitations.
Therefore, based on the fact that the claim includes a term not found in the specification, and applicant has not explained where it can be found in the specification, examiner has determined that claim 18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 21, 23 and 27 were amended to include similar limitation. Thus, they are rejected for the same reason. 

Therefore, the independent claims 18, 21, 23 and 27 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 19-20, 22, 24-26, 28-29 and 33, 37, 41 and 45 are rejected for being based upon independent claim 18 21, 23 and 27.
Applicant is invited to contact examiner and discuss the 112(a) issue during after final interview (AFCP2.0) in order to overcome the rejection.
Applicant is invited to contact examiner and discuss the 112(a) issue during after final interview (AFCP2.0) in order to overcome the rejection and place claims in condition for allowance. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-29, 33, 37, 41 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wingrowicz (US 20040203717), further in view of Seo (US 20030123396), further in view of Berglund (US 20020032030), and further in view of Veerasamy (US 2004/0203855).
 	Referring to claim 18, Wingrowicz discloses a mobile radio terminal (par. 24, “Mobile Station”), comprising:
a receiver configured to receive one or more signals from a base station (Par. 24, lines 4-10, ”radio measurements being performed by MS may comprise Channel Quality Measuremnrt (CQM) which … comprise the measurement of the downlink Bit-Error-Rate”, note that MS is equivalent to mobile radio terminal. further, note that downlink signals are the signals transmitted from a base station to the mobile station, thus, the mobile station’s receiver is configured to receive one or more signals from a base station. Further note that the MS receive downlink signals, thus, it must have a receiver); 
a memory; and at least a processor coupled to the memory (FIG. 1, “MS Performs Radio Measurements”. Par. 24, “The radio measurements being performed by the MS may comprise Channel Quality Measurements”, “the MS reports to a serving Base Station (BS) the radio measurements”, note that the MS measures CQM and transmit the results to the BS, thus, it must have a memory in order to have instruction stored therein and a processor to process the measurements and sending), wherein the at least one processor is configured to:
perform first measurements of the one or more signals and second measurements of one or more signals (FIG. 1, “MS Performs Radio Measurements”. Par. 24, “The radio measurements being performed by the MS may comprise Channel Quality Measurements”.Par. 24, lines 4-14, ”MS may comprise Channel Quality Measuremnrt (CQM) which … comprise the measurement of the downlink Bit-Error-Rate and downlink Signal Strength”, note that that the MS makes a first measurement that includes measurement of the downlink Bit-Error-Rate (equivalent to first measurements) and the MS makes measurements of downlink signal strength (equivalent to second measurements of one or more signals); 
detect a handover failure after or during the first measurements and the second measurement (Par. 23, “mapping of the location where radio data (also called radio related event, such as for example the dropped call(s), the handoff failure(s))” Par. 24, “the number of failure handoff attempts, ”. Note the number of handover failure attempts are reported, thus, the handover failure is detected first. Further, note measurements of channel (CQM) is the first step in figure 1, and the mobile terminal continuedly measures CQM, thus, the detection of handover failure could happen after the first measurement and second measurement. Further, note that as shown in figure 1, in block 100 the MS performs radio measurements, thus, the detection of handover failure or radio link failure would happen after MS performs the radio measurements);
		a transmitter configured to transmit results of the first measurement and information indicating a period of time elapsed since a handover failure, after a detection of a handover failure detection (Par. 30, 24, “Next, in action 102, the MS reports the radio measurements to the serving Base Station (BS). Typically, the MS reports to a serving Base Station (BS) the radio measurements. ”, “timestamp indicating the time when the measurements have been performed”, Par. 35, “to attach location information to radio quality parameters”, “method that correlates, or adds, location information to radio quality parameters, such as for example the uplink BER and uplink SS, to the drop calls, the no page response, the handoff failures, etc.", "the MS reports to a serving Base Station (BS) the radio measurements", note that “timestamp indicating the time when the measurements have been performed” would include information that the time elapsed since measurement. One skilled in the art would be able to determine the time elapsed since the handover failure from the timestamp information for the measurements. Further, note that transmitting the results of first radio measurement sent by the mobile station to the base station can happen whenever the MS measures the channel), wherein the results of the first measurements and the second measurement are collected by the mobile radio terminal up to a moment of the detection of the handover failure (FIG. 1 and Par. 24, 4, 23, “to have a mapping of the location where radio data (also called radio related event, such as for example the dropped call(s), the handoff failure(s)) that occur within a cell”, note that handoff failures and/or dropped calls are being mapped locations, thus, the handover failure or radio link failure is detected in order to be mapped to other relevant elements. With regards to “results collected up to the moment of the detection of handover”, note that as shown in figure 1, in block 100 the MS performs radio measurements first, then at some point the handover failure occurs, thus, the results of the measurements would be collected in order to be transmitted).
		Wingrowicz is not relied on for the explicit limitation second measurement of a ratio based on the one or more signal and an interference and transmitting the transmitter transmitting the ratio.
		However, one skilled in the art would recognize that the signal to noise measurements (or claimed “a ratio based on the one or more signals and an interference”) is well-known in the art, as shown below by Seo. Although Wingrowics’ BER could be due to interference, Seo is used in the rejection for the above limitation.
In an analogous art, Seo discloses second measurement of a ratio based on the one or more signal and an interference (Par. 35 and 36, “the UE determines TFRC after measuring C/I”, note that the C/I is the second measurement of a ratio based on the one or more signal and an interference) and the transmitter transmitting the ratio (Par. 68, “the UE may report a carrier-to-interference ratio (C/I) measured from a received common pilot channel (CPICH) signal to the Node B as the CQI information”).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of the combination, by incorporating the teachings of Seo in the format claimed, for the purpose of determining a CQI based on the additional parameter of interference, so that a specific solution can be determined to eliminate the interference and thereby reduce handover failure or radio link failure.
Wingrowicz’s does not explicitly disclose detect a handover failure by the mobile radio terminal after or during the first measurements and second measurements.
In an analogous art, Berglund discloses detect a handover failure by the mobile radio terminal after or during the first measurements and second measurements (See Par. 46, “The mobile station sends the Handover Failure message””. Par. 42, “If a preset timer expires or the establishment of acknowledge mode on the new channel fails, the mobile station returns to the old channel, initiates an establishment of acknowledge mode and then transmits a Handover Failure message containing the failure reason”. Par. 46, “The mobile station sends the Handover Failure message”. Par. 40, The Handover Complete message tells the network that the handover has been successful. After receiving a Handover Complete message, the system erases the allocation of the old channel, thus the old channel hereafter is free to be used by another user).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of Wingrowicz, by incorporating the teachings of Berglund in the format claimed, for the purpose of informing the base station promptly, so that the handover failure or radio link failure be associated with an area having poor signal quality, and further for the overall purpose of identifying trouble spots and radio holes, and thereby providing an efficient communication system.
		Wingrowicz is not relied on for the explicit limitation; indicating a period of time elapsed since the detection or the radio link failure detection.
		In an analogous art, Veerasamy discloses indicating a period of time elapsed since the detection or the radio link failure detection (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Par. 8, “determining a drop time at which the ongoing call is dropped by the mobile station and storing the drop time in the memory, wherein the controller is further capable of transmitting the drop time over the wireless network to the server”.  Par. 12, “determining a service loss time at which the ongoing call is dropped”.  Note the mobile device sends time information when the call was dropped. In paragraph 12, the service loss time during dropped call is reported, which reads on a period of time elapsed. Further, Veerasamy’s radio link failure is analogous to applicant’s handover failure which is a form of radio link failure. Thus, one skilled in the art would be able to combine radio link failure features of Veerasamy to applicant’s handover failure features. Veerasamy also discloses transmitting radio link failure related information after the handover detection or radio link failure detection and the results collected by mobile terminal up to a moment of the detection of the failure (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Note the both location and time are equivalent to radio link failure related information).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, by incorporating the teachings of Veerasmay in the format claimed, such that a period of time elapsed be indicated since the radio link failure or handoff failure detection, for the purpose of building a map of the RF holes that includes specific locations and times that the link failures at specific time so that a solution can be determined.
Claims 23 and 26 recites features analogous to the features of claim 18, with the exception that claim 23 is a method claim and thus, broader than claim 18 which is a device claim including processor and memory thus. Similarly, claim 26 is a non-transitory storage medium that is equivalent to processor and memory in claim 18. Accordingly, claims 23 and 26 are rejected for the same reasons as set forth above.
Referring to claim 21, Wingrowicz discloses a base station (Par. 24, MS reports to a “serving base station (BS)”), comprising:
a transmitter configured to transmit one or more signals to a mobile radio terminal (Par. 24, lines 4-10, ”radio measurements being performed by MS may comprise … the measurement of the downlink Bit-Error-Rate”, note that downlink signals are the signals transmitted from a base station to the mobile station, thus, the base station transmits signals to the MS) performing first measurements of a received quality of the one or more signals and second measurement of one or more signals (Par. 24, lines 4-14, ”MS may comprise Channel Quality Measuremnrt (CQM) which … comprise the measurement of the downlink Bit-Error-Rate and downlink Signal Strength”, note that that the MS makes a first measurement that includes measurement of the downlink Bit-Error-Rate (equivalent to first measurements) and the MS makes measurements of downlink signal strength (equivalent to second measurements of one or more signals); and 
a receiver configured to receive results of the first measurement and information indicating a period of time elapsed since a handover failure, after a detection of a handover failure detection (Par. 30, 24, “Next, in action 102, the MS reports the radio measurements to the serving Base Station (BS). Typically, the MS reports to a serving Base Station (BS) the radio measurements. ”, “timestamp indicating the time when the measurements have been performed”, Par. 35, “to attach location information to radio quality parameters”, “method that correlates, or adds, location information to radio quality parameters, such as for example the uplink BER and uplink SS, to the drop calls, the no page response, the handoff failures, etc.", "the MS reports to a serving Base Station (BS) the radio measurements", note that “timestamp indicating the time when the measurements have been performed” would include information that the time elapsed since measurement. One skilled in the art would be able to determine the time elapsed since the handover failure from the timestamp information for the measurements. Further, note that transmitting the results of first radio measurement sent by the mobile station to the base station can happen whenever the MS measures the channel),, wherein the handover failure is detected after or during the first measurements and second measurements (Par. 4, 23, 24, “to have a mapping of the location where radio data (also called radio related event, such as for example the dropped call(s), the handoff failure(s)) that occur within a cell”, note that handoff failures and/or dropped calls are being mapped locations, thus, the handover failure or radio link failure is detected in order to be mapped to other relevant elements. With regards to “after the first measurements”, note that as shown in figure 1, in block 100 the MS performs radio measurements, thus, the detection of handover failure or radio link failure would happen after MS performs the radio measurements);
wherein the radio link failure related information includes a value of the received quality based on the first measurements and the second measurements collected by the mobile radio terminal up to a moment of the handover failure detection or the radio link failure detection (Par. 23, 24, 4, “MS reports the radio measurements to the serving Base Station (BS). Typically, the MS reports to a serving Base Station (BS) the radio measurements … a frequency of about one second”, note that one skilled in the art would recognize the BER or CQM in wireless or electronic communication is represented by a value, e.g., a group of bits. Further, note that in Wingrowicz, the measurements are performed every 1 second periodically. Thus, the radio measurements reported by the MS to the base station (which reads on radio link related information) is transmitted to the base station every 1 second, which would cover “up to the moment of handover failure detection or radio link failure”. Further, note that claim language does not indicate the link failure triggers the link related information.  Thus, the periodic transmitting at every second would read on sending the information up to the time of link failure);
wherein the results of the first measurements and the second measurement are collected by the mobile radio terminal up to a moment of the detection of the handover failure (FIG. 1 and Par. 24, 4, 23, “to have a mapping of the location where radio data (also called radio related event, such as for example the dropped call(s), the handoff failure(s)) that occur within a cell”, note that handoff failures and/or dropped calls are being mapped locations, thus, the handover failure or radio link failure is detected in order to be mapped to other relevant elements. With regards to “results collected up to the moment of the detection of handover”, note that as shown in figure 1, in block 100 the MS performs radio measurements first, then at some point the handover failure occurs, thus, the results of the measurements would be collected in order to be transmitted).
Wingrowicz is not relied on for the explicit limitation second measurement of a ratio based on the one or more signal and an interference and transmitting the transmitter transmitting the ratio.
		However, one skilled in the art would recognize that the signal to noise measurements (or claimed “a ratio based on the one or more signals and an interference”) is well-known in the art, as shown below by Seo. Although Wingrowics’ BER could be due to interference, Seo is used in the rejection for the above limitation.
In an analogous art, Seo discloses second measurement of a ratio based on the one or more signal and an interference (Par. 35 and 36, “the UE determines TFRC after measuring C/I”, note that the C/I is the second measurement of a ratio based on the one or more signal and an interference) and the transmitter transmitting the ratio (Par. 68, “the UE may report a carrier-to-interference ratio (C/I) measured from a received common pilot channel (CPICH) signal to the Node B as the CQI information”).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of the combination, by incorporating the teachings of Seo in the format claimed, for the purpose of determining a CQI based on the additional parameter of interference, so that a specific solution can be determined to eliminate the interference and thereby reduce handover failure or radio link failure.
Wingrowicz’s does not explicitly disclose detect a handover failure by the mobile radio terminal after or during the first measurements and second measurements.
In an analogous art, Berglund discloses detect a handover failure by the mobile radio terminal after or during the first measurements and second measurements (See Par. 46, “The mobile station sends the Handover Failure message””. Par. 42, “If a preset timer expires or the establishment of acknowledge mode on the new channel fails, the mobile station returns to the old channel, initiates an establishment of acknowledge mode and then transmits a Handover Failure message containing the failure reason”. Par. 46, “The mobile station sends the Handover Failure message”. Par. 40, The Handover Complete message tells the network that the handover has been successful. After receiving a Handover Complete message, the system erases the allocation of the old channel, thus the old channel hereafter is free to be used by another user).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of Wingrowicz, by incorporating the teachings of Berglund in the format claimed, for the purpose of informing the base station promptly, so that the handover failure or radio link failure be associated with an area having poor signal quality, and further for the overall purpose of identifying trouble spots and radio holes, and thereby providing an efficient communication system.
		Wingrowicz is not relied on for the explicit limitation; indicating a period of time elapsed since the detection or the radio link failure detection.
		In an analogous art, Veerasamy discloses indicating a period of time elapsed since the detection or the radio link failure detection (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Par. 8, “determining a drop time at which the ongoing call is dropped by the mobile station and storing the drop time in the memory, wherein the controller is further capable of transmitting the drop time over the wireless network to the server”.  Par. 12, “determining a service loss time at which the ongoing call is dropped”.  Note the mobile device sends time information when the call was dropped. In paragraph 12, the service loss time during dropped call is reported, which reads on a period of time elapsed. Further, Veerasamy’s radio link failure is analogous to applicant’s handover failure which is a form of radio link failure. Thus, one skilled in the art would be able to combine radio link failure features of Veerasamy to applicant’s handover failure features. Veerasamy also discloses transmitting radio link failure related information after the handover detection or radio link failure detection and the results collected by mobile terminal up to a moment of the detection of the failure (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Note the both location and time are equivalent to radio link failure related information).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, by incorporating the teachings of Veerasmay in the format claimed, such that a period of time elapsed be indicated since the radio link failure or handoff failure detection, for the purpose of building a map of the RF holes that includes specific locations and times that the link failures at specific time so that a solution can be determined.

Claims 27 and 29 recite features analogous to the features of claim 21, with the exception that claim 27 is a method claim and claim 18 is a device claim including processor and memory thus, broader than claim 21. Similarly, claim 29 is a non-transitory storage medium that is equivalent to processor and memory in claim 21. Accordingly, they are rejected for the same reasons as set forth above.
Referring to claim 19, the combination of Wingrowicz/Berglund/Veerasamy/Seo discloses the mobile radio terminal according to claim 18, and further disclose the processor obtaining location information indicating a location of the mobile radio terminal, (Wingrowicz, Par. 12, 9, “determine the exact geographic location of a mobile unit”.  Wingrowicz, Par. 24, “to associate the radio related data with location information in order to determine the precise location where radio related problems occurs within the cells of the network. For this purpose, for each radio measurement (CQM) or radio Quality parameter that needs to be associated with the location, the RNM sends a position request to a Positioning Device Equipment (PDE), action 112, to which the PDE responds by returning, action 114, location information associated with the radio measurement (CQM) for which the positioning request was sent”. Wherein the radio link failure related information further includes the location information indicating the location of the mobile radio terminal (See Veerasamy Par. 34, 35, “determine its positon in the event that a call is dropped”. Each of the specially-equipped mobile stations is equipped with a Global Positioning System (GPS) device that enables the mobile station to rapidly determine its position in the event that a call is dropped or service is dropped”, “When service is restored, the mobile station establishes a session with RF coverage server 195 and relays the GPS position and/or time information to RF coverage server 195”. Note that the dropped call event is equivalent to radio link failure event, one skilled in the art would recognize that when a call is dropped, it implies that the radio connection (or link) has failed. Further, note that the mobile station transmits the GPS location information to the server. This GPS location information of the dropped call is equivalent to “radio link failure related information).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, such that the mobile terminal itself would determine its location and send it the base station its location information, for the purpose of relieving the network from location determination and further for associating locations to RF holes and allowing the network to build a database of weak signal areas in order to allocate additional resources in the weak signal points.
Referring to claim 22 , the combination of Wingrowicz/Berglund/Veerasamy/Seo discloses the mobile radio terminal according to claim 21, and further disclose the wherein the radio ink failure related information further includes location information indicating a location of the mobile radio terminal (Wingrowicz, Par. 12, 9, “determine the exact geographic location of a mobile unit”.  Wingrowicz, Par. 24, “to associate the radio related data with location information in order to determine the precise location where radio related problems occurs within the cells of the network. For this purpose, for each radio measurement (CQM) or radio Quality parameter that needs to be associated with the location, the RNM sends a position request to a Positioning Device Equipment (PDE), action 112, to which the PDE responds by returning, action 114, location information associated with the radio measurement (CQM) for which the positioning request was sent”), and wherein the location information is obtained by the mobile radio terminal Veerasamy Par. 34, 35, “determine its positon in the event that a call is dropped”).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, such that the mobile terminal itself would determine its location and send it the base station its location information, for the purpose of relieving the network from location determination and further for associating locations to RF holes and allowing the network to build a database of weak signal areas in order to allocate additional resources in the weak signal points.
	Claim 28 recites features analogous to the features of claim 22, thus, it is rejected for the same reasons as set forth above.
Claim 24 recites features analogous to the features of claim 19, thus, it is rejected for the same reasons as set forth above.
Referring to claim 20, the combination of Wingrowicz/Berglund/Veerasamy/Seo discloses the mobile radio terminal according to claim 18, and further discloses the processor is further configured to detect a time at which the handover failure occurred or the radio link failure occurred (Veerasamy, Par. 7 and 8, 34 and 35, “a controller, coupled to the memory, capable of determining a geographic location of the mobile station at the time an ongoing call is dropped by the mobile station and storing the geographic location in the memory, wherein the controller is further capable of establishing a connection with the server at a later point … and transmitting the geographic location over the wireless network to the server”,  Veerasamy, Par. 8-10, 35, 44, “the controller is further capable of determining a drop time at which the ongoing call is dropped by the mobile station and storing the drop time in the memory, wherein the controller is further capable of transmitting the drop time over the wireless network to the server”, “data file 281 indicates the location and time of mobile station 111 at the time that service and/or a call was dropped”, note a handover failure is analogous to a call drop or call failure, thus, one skilled in the art knowing how to configure a mobile device to detect the time a call drop would also be able to configure the mobile device to detect and send the time of a handover failure). 
		Therefore, considering Wingrowicz’s disclosures of the sending performance measurements by a MS, Berglund’s handover failure detection and Veerasmy’s teachings of detecting the timing of a call drop, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, such that the measurement reports would also include the timing of the handover failure for the purpose of associating the handover failures with the specific time and building a mapping of the locations corresponding to time, for the overall purpose of identifying trouble spots and holes at the times they occur.
Claim 25 recites features analogous to the features of claim 20, thus, it is rejected for the same reasons as set forth above.
Referring to claim 33, the combination of Wingrowicz/Berglund/Veerasamy/Yoshida discloses the mobile radio terminal according to claim 18, and further discloses the receiver is configured to receive trigger information (Veerasamy, FIG. 4, Par. 61, “Report call drop”, note that the BS 101 sends to the MS 111 a request to “report call drop” information. This receiving of the request for call drop information is equivalent to receiving a trigger), and 
wherein the transmitter is configured to transmit the radio link failure related information in a case where the receiver receives the trigger information (Veerasamy, FIG. 4 and Par. 61, 34-35, SPECIAL REG MSG. note that the MS sends the special REG MSG at step 410 in case a case where the trigger is received. Further, note that the trigger is received in step 405 and report is transmitted in step 410. Par. 34-35 describe that the message of 410 is the radio link failure related information).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, by incorporating the teachings of Veerasmy in the format claimed, such that radio link failure related information e.g., location and time information be transmitted in case that the base station sends a trigger or request, for the purpose of using well-known methods and techniques and further, for sending the radio link failure related information only when requested or triggered, thus, reducing redundant or repetitive failure reporting.
Dependent claim 37 recite features analogous to the features of claim 33. Thus, it is rejected for the same reasons as set forth above.
Dependent claim 41 recite features analogous to the features of claims 33. Thus, it is rejected for the same reasons as set forth above.
Dependent claim 45 recite features analogous to the features of claim 33 respectively. Thus, it is rejected for the same reasons as set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644